Exhibit 10.3

SECOND OMNIBUS AMENDMENT

THIS SECOND OMNIBUS AMENDMENT (this “Amendment”), dated as of August 20, 2007 is
entered into by and among CALYON NEW YORK BRANCH (together with its successors
and assigns, “Calyon New York”), as the administrative agent (the
“Administrative Agent”), as a bank and as a managing agent, ATLANTIC ASSET
SECURITIZATION LLC, as an issuer (together with its successors and assigns,
“Atlantic”), LA FAYETTE ASSET SECURITIZATION LLC, as an issuer (together with
its successors and assigns, “La Fayette”), JS SILOED TRUST (together with its
successors and assigns, “JUSI Trust”), as successor in interest to JUPITER
SECURITIZATION COMPANY LLC (“Jupiter”), as an issuer, GRESHAM RECEIVABLES (NO.
6) LIMITED, as an issuer (“Gresham”), JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
as a bank and as a managing agent (together with its successors and assigns,
“JPMorgan Chase”), LLOYDS TSB BANK PLC, as a bank and a managing agent (together
with its successors and assigns, “Lloyds”), RESIDENTIAL FUNDING COMPANY LLC,
formerly known as Residential Funding Corporation, as the collateral agent
(together with its successors and assigns, the “Collateral Agent”), UNIVERSAL
AMERICAN MORTGAGE COMPANY, LLC, as the servicer (together with its successors
and assigns, the “Servicer”) and a seller (“UAMC”), UAMC CAPITAL, LLC, as the
borrower and the buyer (together with its successors and assigns, respectively,
the “Borrower” and the “Buyer”), UNIVERSAL AMERICAN MORTGAGE COMPANY OF
CALIFORNIA, as a seller (together with its successors and assigns, “UAMCC”),
EAGLE HOME MORTGAGE, LLC (together with its successors and assigns, “EHM”), as a
seller and as subservicer (the “Subservicer”), and EAGLE HOME MORTGAGE OF
CALIFORNIA, INC., as a seller (together with its successors and assigns, “EHMC”
and together with EHM, UAMC and UAMCC, collectively, the “Sellers”). Capitalized
terms used and not otherwise defined herein are used as defined in the related
Operative Documents (as defined below).

RECITALS

WHEREAS, the Sellers, and the Buyer, entered into that certain Master Repurchase
Agreement, dated as of May 23, 2003, as amended by the Amended and Restated
Addendum to the Master Repurchase Agreement dated as of September 25, 2006, as
amended by the First Omnibus Amendment (the “First Omnibus Amendment”) dated as
of June 29, 2007, by and among Administrative Agent, Atlantic, Gresham, Jupiter,
La Fayette, JPMorgan Chase, the Servicer, the Subservicer, the Collateral Agent,
the Borrower and the Sellers (as the same may be amended, restated, supplemented
or modified from time to time, the “Repurchase Agreement”);

WHEREAS, the Borrower, the Administrative Agent, the Collateral Agent, the
Subservicer and the Servicer entered into that certain Amended and Restated
Collateral Agency Agreement, dated as of September 25, 2006, as amended by the
First Omnibus Amendment (as the same may be amended, restated, supplemented or
modified from time to time, the “Collateral Agency Agreement”);

WHEREAS, the Borrower, Atlantic, La Fayette, Gresham, Jupiter, Calyon New York,
Lloyds, JPMorgan Chase, the Subservicer and the Servicer have entered into that
certain Amended and Restated Loan Agreement, dated as of September 25, 2006, as
amended by the First Omnibus Amendment (as the same may be amended, restated,
supplemented or modified from time to time, the “Loan Agreement” and,
collectively with the Repurchase Agreement and the Collateral Agency Agreement,
the “Operative Documents”);



--------------------------------------------------------------------------------

WHEREAS, Jupiter has assigned its right, title and interest under the Operative
Documents to JUSI Trust pursuant to that certain Assignment and Acceptance
Agreement by and between Jupiter as assignor and JUSI Trust as assignee, dated
as of the date even herewith; and

WHEREAS, the parties hereto desire to amend the Operative Documents as
hereinafter set forth in order to reflect the assignment from Jupiter to JUSI
Trust.

NOW, THEREFORE, the parties agree as follows:

Section 1. Amendments to the Loan Agreement.

(a) All references to “Jupiter Securitization Company LLC, a Delaware limited
liability company,” are hereby replaced with “JS Siloed Trust, a Delaware
statutory trust,” and all references to “Jupiter” are hereby replaced with “JUSI
Trust”.

(b) Section 1.1 of the Loan Agreement is hereby amended by deleting the
definition of Commercial Paper Notes and replacing it with the following:

“Commercial Paper Notes” means short-term promissory notes issued or to be
issued by the Issuers or in the case of Gresham or JUSI Trust, its Related CP
Issuer, to fund or maintain their Advances or investments in other financial
assets.

(c) Section 1.1 of the Loan Agreement is hereby amended by deleting clause
(b)(i) of the definition of Commercial Paper Rate in its entirety and replacing
it with the following:

the rate (or, if more than one rate, the weighted average of the rates) at which
Commercial Paper Notes having a term equal to such Interest Period (or portion
thereof) may be sold by any placement agent or commercial paper dealer selected
by the Related CP Issuer, as agreed between each such agent or dealer and the
Related CP Issuer, provided, however, that if the rate (or rates) as agreed
between any such agent or dealer and the Related CP Issuer is a discount rate
(or rates), the “Commercial Paper Rate” for such Interest Period (or portion
thereof) shall be the rate (or if more than one rate, the weighted average of
the rates) resulting from the Related CP Issuer’s converting such discount rate
(or rates) to an interest-bearing equivalent rate per annum, plus

(d) Section 1.1 of the Loan Agreement is hereby amended by deleting the
definition of Liquidity Agreement in its entirety and replacing it with the
following:

“Liquidity Agreement” means, with respect to an Issuer, a liquidity loan
agreement, liquidity asset purchase agreement or similar agreement entered into
by the related Group Banks and providing for the making of loans to such Issuer,
or the purchase of Advances (or interests therein) from such Issuer, to support
the Issuer’s or the Related CP Issuer’s payment obligations under its Commercial
Paper Notes.

 

2



--------------------------------------------------------------------------------

(e) Section 1.1 of the Loan Agreement is hereby amended by adding to the end of
the definition of Related CP Issuer the following: “and with respect to JUSI
Trust, Jupiter Securitization Company LLC, or any other commercial paper conduit
approved by the Administrative Agent which advances funds to JUSI Trust for the
purpose of funding or maintaining its interest in the Advances, together with
their successors and permitted assigns.”

(f) Section 2.3(b) of the Loan Agreement is hereby amended by adding after the
word “Gresham” in the second line of clause (i) of such section, “and JUSI
Trust” and in the fourth line of clause (i) of such section, “or JUSI Trust”.

(g) Section 14.14 of the Loan Agreement is hereby amended by adding after the
word “Gresham” in the fifth line of such section, “or JUSI Trust”.

(h) Section 14.15 of the Loan Agreement is hereby amended by adding after the
word “Gresham” each time it appears in clauses (f) and (g) of such section, “or
JUSI Trust”.

(i) Section 14.19(a) of the Loan Agreement is hereby amended by adding after the
word “Gresham” in the penultimate line of such section, “or JUSI Trust”.

(j) Section 14.21 of the Loan Agreement is hereby amended by adding after the
word “Gresham” in the fifth line of such section, “or JUSI Trust”.

Section 2. Amendments to the Repurchase Agreement.

(a) All references to “Jupiter Securitization Company LLC, a Delaware limited
liability company,” are hereby replaced with “JS Siloed Trust, a Delaware
statutory trust,” and all references to “Jupiter” are hereby replaced with “JUSI
Trust”.

(b) Section 1.01 of the Repurchase Agreement is hereby amended by adding the
following definition of Commercial Paper Notes:

“Commercial Paper Notes” means short-term promissory notes issued or to be
issued by the Issuers or in the case of Gresham or JUSI Trust, its Related CP
Issuer, to fund or maintain their Advances or investments in other financial
assets.

(c) Section 1.01 of the Repurchase Agreement is hereby amended by deleting
clause (b)(i) of the definition of Commercial Paper Rate in its entirety and
replacing it with the following:

the rate (or, if more than one rate, the weighted average of the rates) at which
Commercial Paper Notes having a term equal to such Interest Period (or portion
thereof) may be sold by any placement agent or commercial paper dealer selected
by the Related CP Issuer, as agreed between each such agent or dealer and the
Related CP Issuer, provided, however, that if the rate (or rates) as agreed
between any such agent or dealer and the Related CP Issuer is a discount rate
(or rates), the “Commercial Paper Rate” for such Interest Period (or portion
thereof) shall be the rate (or if more than one rate, the weighted average of
the rates) resulting from the Related CP Issuer’s converting such discount rate
(or rates) to an interest-bearing equivalent rate per annum, plus

 

3



--------------------------------------------------------------------------------

(d) Section 1.01 of the Repurchase Agreement is hereby amended by adding the
following definition of Related CP Issuer:

“Related CP Issuer” means, with respect to Gresham, Cancara Asset Securitization
Limited or any other commercial paper conduit approved by the Administrative
Agent which advances funds to Gresham for the purpose of funding or maintaining
its interest in the Advances, together with their successors and permitted
assigns and with respect to JUSI Trust, Jupiter Securitization Company LLC, or
any other commercial paper conduit approved by the Administrative Agent which
advances funds to JUSI Trust for the purpose of funding or maintaining its
interest in the Advances, together with their successors and permitted assigns.

Section 3. Amendments to the Collateral Agency Agreement.

(a) All references to “Jupiter Securitization Company LLC, a Delaware limited
liability company,” are hereby replaced with “JS Siloed Trust, a Delaware
statutory trust,” and all references to “Jupiter” are hereby replaced with “JUSI
Trust”.

(b) Section 6.9 of the Collateral Agency Agreement is hereby amended by adding
after each occurrence of the word “Gresham” in such section, “or JUSI Trust”.

(c) Section 6.11 of the Collateral Agency Agreement is hereby amended by adding
after each occurrence of the word “Gresham” in such section, “or JUSI Trust”.

(d) Exhibit D-1 of the Collateral Agency Agreement is hereby amended by deleting
the definition of Commercial Paper Notes and replacing it with the following:

“Commercial Paper Notes” means short-term promissory notes issued or to be
issued by the Issuers or in the case of Gresham or JUSI Trust, its Related CP
Issuer to fund or maintain their Advances or investments in other financial
assets.

(e) Exhibit D-1 of the Collateral Agency Agreement is hereby amended by adding
to the end of the definition of Related CP Issuer the following: “and with
respect to JUSI Trust, Jupiter Securitization Company LLC, or any other
commercial paper conduit approved by the Administrative Agent which advances
funds to JUSI Trust for the purpose of funding or maintaining its interest in
the Advances, together with their successors and permitted assigns.”

Section 4. Operative Documents in Full Force and Effect as Amended.

Except as specifically amended hereby, all of the provisions of the Operative
Documents and all of the provisions of all other documentation required to be
delivered with respect thereto shall remain in full force and effect from and
after the date hereof.

Section 5. Miscellaneous.

(a) This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall not constitute a novation of any Operative Document, but shall constitute
an amendment thereof. The parties hereto agree to be bound by the terms and
conditions of each Operative Document, as amended by this Amendment, as though
such terms and conditions were set forth herein.

 

4



--------------------------------------------------------------------------------

(b) The descriptive headings of the various sections of this Amendment are
inserted for convenience of reference only and shall not be deemed to affect the
meaning or construction of any of the provisions hereof.

(c) This Amendment may not be amended or otherwise modified except as provided
in each respective Operative Agreement.

(d) This Amendment and the rights and obligations of the parties under this
Amendment shall be governed by, and construed in accordance with, the laws of
the state of New York (without giving effect to the conflict of laws principles
thereof, other than Section 5-1401 of the New York General Obligations Law,
which shall apply hereto).

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have agreed to and caused this Amendment to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

 

ADMINISTRATIVE AGENT,

BANK AND MANAGING AGENT

    AGREED:   CALYON NEW YORK BRANCH   By:  

Sam Pilcer

  Name:     Title:   Managing Director   By:  

Richard McBride

  Name:     Title:   Director ISSUER     AGREED:   ATLANTIC ASSET SECURITIZATION
LLC   By:   Calyon New York Branch,     as Attorney-in-Fact   By:  

Sam Pilcer

  Name:     Title:   Managing Director   By:  

Richard McBride

  Name:     Title:   Director ISSUER     AGREED:   LA FAYETTE ASSET
SECURITIZATION LLC   By:   Calyon New York Branch,     as Attorney-in-Fact   By:
 

Sam Pilcer

  Name:     Title:   Managing Director   By:  

Richard McBride

  Name:     Title:   Director

(Signature Page One to Second Omnibus Amendment)



--------------------------------------------------------------------------------

SERVICER AND SELLER     AGREED:   UNIVERSAL AMERICAN MORTGAGE COMPANY, LLC   By:
 

Alfred Farrell

  Name:     Title:   Assistant Treasurer – Lennar Corp. SELLER     AGREED:  
UNIVERSAL AMERICAN MORTGAGE COMPANY OF CALIFORNIA   By:  

Alfred Farrell

  Name:     Title:   Assistant Treasurer – Lennar Corp. SELLER AND SUBSERVICER  
  AGREED:   EAGLE HOME MORTGAGE, LLC   By:  

Robert S. Greaton

  Name:     Title:   C.F.O. SELLER     AGREED:   EAGLE HOME MORTGAGE OF
CALIFORNIA, INC.   By:  

Robert S. Greaton

  Name:     Title:   Vice President BORROWER AND BUYER     AGREED:   UAMC
CAPITAL, LLC   By:  

Alfred Farrell

  Name:     Title:   Assistant Treasurer – Lennar Corp.

(Signature Page Two to Second Omnibus Amendment)



--------------------------------------------------------------------------------

ISSUER     AGREED:   JS SILOED TRUST   By:   JPMorgan Chase Bank, N.A. as its
Administrative Trustee   By:  

John K. Svolos

  Name:     Title:   Executive Director MANAGING AGENT AND BANK     AGREED:  
JPMORGAN CHASE BANK, N.A.   By:  

John K. Svolos

  Name:     Title:   Executive Director

 

Agreed to and acknowledged by JUPITER SECURITIZATION COMPANY, LLC By:   JPMorgan
Chase Bank, N.A. as its Attorney-in-Fact     By:  

John K. Svolos

    Name:       Title:   Executive Director

(Signature Page Three to Second Omnibus Amendment)



--------------------------------------------------------------------------------

ISSUER     AGREED:   GRESHAM RECEIVABLES (NO. 6) LIMITED   By:  

S. M. Hollywood

  Name:     Title:   Director MANAGING AGENT AND BANK     AGREED:   LLOYDS TSB
BANK PLC   By:  

Dene White

  Name:     Title:   Director

(Signature Page Four to Second Omnibus Amendment)



--------------------------------------------------------------------------------

COLLATERAL AGENT     AGREED:   RESIDENTIAL FUNDING COMPANY LLC   By:  

Susan H. Snyder

  Name:     Title:   Director

(Signature Page Five to Second Omnibus Amendment)